Exhibit 10.18

 

TACTILE SYSTEMS TECHNOLOGY, INC.

EMPLOYEE STOCK PURCHASE PLAN

 

First Declaration of Amendment

 

Pursuant to Section 15 of the “Tactile Systems Technology, Inc. Employee Stock
Purchase Plan” (the “Plan”) and the authorization and direction of the Tactile
Systems Technology, Inc. Board of Directors, the Plan is hereby amended as
follows:

 

Section 10.1 of the Plan is hereby amended in its entirety to read as follows:

 

“10.1.   Number of Shares Purchased.  As of each Purchase Date, the balance in
each Participant’s Recordkeeping Account will be used to purchase the maximum
number of whole Shares (subject to the limitations of Section 5.1) at the
purchase price determined in accordance with Section 5.2, unless the Participant
has filed an appropriate form with the Company in advance of that date to
withdraw from the Plan in accordance with Section 8.1.  Any amount remaining in
a Participant’s Recordkeeping Account that represents the purchase price for any
fractional share or the purchase price for any whole Shares that could not be
purchased by reason of the limitations of Section 5.1 or under the circumstances
described in Section 3 will be refunded to the Participant.”

 



--------------------------------------------------------------------------------